The offense is unlawfully carrying a pistol; punishment fixed at a fine of $100.00.
The offense is denounced by Art. 483, P. C., 1925, under a penalty of not less than $100.00 and not more than $500.00 fine; or confinement in the county jail for a period of not less than one month nor more than one year.
The case was tried and the judgment of conviction rendered in the Corporation Court of the City of Texarkana, Texas. The judgment is attacked in part upon the ground that the Corporation Court was without jurisdiction to try the case for the reason that it carried as penalty both a fine and imprisonment, which brought it within the exclusive jurisdiction of the County Court. In the case of Ex parte Vernie Norton, No. 10,886 (not yet reported), the jurisdiction of the Corporation Court of the City of Texarkana was considered. The decision rendered in that case reflects some difference of opinion among the members of this court touching the validity of the Corporation Court of Texarkana. However, the members of the court are in harmony, as appears from the opinions mentioned, to the point of denying to the Corporation Court of Texarkana the jurisdiction to enter the judgment which is the basis of this appeal.
The judgment is reversed and the prosecution ordered dismissed.
Dismissed.